UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 17, 2013 Biostem U.S. Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 000-54490 80-0324801 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13555 Automobile and Umberton Road, Suite 110 Clearwater, FL 33762 (Address of Principal Executive Offices) (Zip Code) (727) 804-4527 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As of July 17, 2013, there are 10,313,866 shares of the Company’s common stock issued and outstanding. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS Exhibit Press Release dated July 17, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Biostem U.S. Corporation Dated: July 17, 2013 By: /s/ John Satino John Satino, Chief Executive Officer and Chief Financial Officer 3
